Judgment affirmed, with costs. Memorandum: The evidence, coupled with the admission in the answer, was sufficient to make a question *1060of fact as to the authority of the claims adjuster. All concur, except Harris, J., who dissents and votes for reversal and for dismissal of the complaint on the ground that the pleadings and the evidence do not support a finding of the authority of Snyder to act on behalf of the defendant in making the agreement alleged. (The judgment appealed from is for plaintiff in an action for breach of contract.) Present — Taylor, P. J., Dowling, Harris, McCum and Larkin, JJ.